Case 4:15-cv-11609-LVP-DRG ECF No. 224 filed 05/11/20     PageID.7035    Page 1 of 9




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

 DOUGLAS W. STOCKWELL and
 INTERNATIONAL UNION OF
 OPERATING ENGINEERS LOCAL 324,

             Plaintiffs,                          Civil Case No. 15-11609
                                                  Honorable Linda V. Parker
 v.

 JOHN M. HAMILTON and
 WILLIAM ROUGH,

             Defendants.

 and

 JOHN M. HAMILTON,

             Plaintiff,                           Civil Case No. 19-11566
                                                  Honorable Linda V. Parker
 v.

 OPERATING ENGINEERS’ LOCAL
 PENSION FUND and BOARD OF
 TRUSTEES OF THE OPERATING ENGINEERS’
 LOCAL 324 PENSION FUND,

           Defendants.
 __________________________________/

                    OPINION AND ORDER GRANTING
                   MOTION TO APPROVE SETTLEMENT

       In 2015, Douglas Stockwell and the International Union of Operating

 Engineers Local 324 (“Local 324”) initiated a lawsuit against John M. Hamilton
Case 4:15-cv-11609-LVP-DRG ECF No. 224 filed 05/11/20       PageID.7036    Page 2 of 9




 and William Rough, seeking reimbursement of the legal fees the Operating

 Engineers’ Local 324 Pension Fund (“Fund”) advanced to defend Mr. Hamilton

 and other Fund trustees in connection with certain federal investigations. In 2019,

 Mr. Hamilton sued Local 324 and the Fund’s Board, seeking a declaration that the

 Fund is obligated to advance attorneys’ fees to him pursuant to an agreement

 between himself, the Fund, and the Fund’s Board. The heart of the disputes arise

 under the Employment Retirement Income Security Act (ERISA), 29 USC Section

 1001 et seq. After contentious litigation, spanning almost five years, and over

 twenty-two (22) months of negotiations before the Honorable Nancy G. Edmunds

 and David R. Grand, the parties agreed to settle these lawsuits and two related

 matters.1 (See ECF No. 216-1.) The matter is presently before the Court on a

 motion for approval of the Settlement Agreement. (ECF No. 216.)

       Under the Settlement Agreement, the Fund will recover approximately $1.6

 million in exchange for inter alia mutual releases barring future claims by Fund

 participants and beneficiaries and Local 324 members against Mr. Hamilton or Mr.

 Rough. To effectuate this bar, Local 324 and the Fund served notice of the

 agreement on 22,741 Fund participants and beneficiaries and Local 324 members

 and offered them the opportunity to assert written objections to the agreement.


 1
   Those matters are: Trustees of the Operating Engineers’ Local 324 Pension Fund
 v. Federal Insurance Company, AAA no. 01-18-0000-9316 and United States v.
 Hamilton, No. 19-mc-51805 (E.D. Mich. filed Dec. 13, 2019).
                                          2
Case 4:15-cv-11609-LVP-DRG ECF No. 224 filed 05/11/20          PageID.7037    Page 3 of 9




 One objection was received from Fund participant and Local 324 member James

 Arini. On April 21, 2020, the Court conducted a telephonic motion at which

 counsel for the parties and Mr. Arini addressed the Court.

       Courts in the Sixth Circuit approve settlement agreements when they

 represent a prudent, fair, and reasonable resolution for all interested parties and

 non-parties. Int’l Union v. Ford Motor Co., No. 05-cv-74730, 2006 WL 1984363,

 at *21 (E.D. Mich. July 13, 2006), aff’d sub nom. Int’l Union v. Gen. Motors

 Corp., 497 F.3d 615 (6th Cir. 2007). While the present matters are not class

 actions under Rule 23 of the Federal Rules of Civil Procedure, the Court finds the

 guidance for evaluating settlement agreements in such matters to be a useful guide

 here. As one judge in this District has observed:

              “In assessing the settlement, the Court must determine
              ‘whether it falls within the range of reasonableness, not
              whether it is the most favorable possible result in the
              litigation.” ’ In re Domestic Air Transp. Antitrust Litig.,
              148 F.R.D. 297, 319 (N.D. Ga. 1993) (quoting Fisher
              Bros. v. Cambridge-Lee Indus., 630 F. Supp. 482, 489
              (E.D. Pa. 1985). An appropriate range of reasonableness
              “recognizes the uncertainties of law and fact in any
              particular case and the concomitant risks and costs
              necessarily inherent in taking any litigation to
              completion.” Frank v. Eastman Kodak Co., 228 F.R.D.
              174, 186 (W.D.N.Y. 2005) (quoting Newman v. Stein,
              464 F.2d 689, 693 (2d Cir. 1972)). Under this standard,
              “[a] just result is often no more than an arbitrary point
              between competing notions of reasonableness.” In re
              Corrugated Container Antitrust Litig. (II), 659 F.2d
              1322, 1325 (5th Cir. 1981).

                                            3
Case 4:15-cv-11609-LVP-DRG ECF No. 224 filed 05/11/20         PageID.7038    Page 4 of 9




 Ford Motor Co., 2006 WL 1984363, at *21. Courts in the Sixth Circuit find eight

 factors relevant in considering whether a class action settlement is fair, adequate,

 and reasonable:

              “(1) the risk of fraud or collusion; (2) the complexity,
              expense and likely duration of the litigation; (3) the
              amount of discovery engaged in by the parties; (4) the
              likelihood of success on the merits; (5) the opinions of
              class counsel and class representatives; (6) the reaction of
              absent class members; and (7) the public interest.”

 Moulton v. U.S. Steel Corp., 581 F.3d 344, 349 (6th Cir. 2009) (quoting UAW v.

 Gen. Motors Corp., 497 F.3d at 631). “The district court enjoys wide discretion in

 assessing the weight and applicability of these factors.” Granada Investments, Inc.

 v. DWG Corp., 962 F.2d 1203, 1205-06 (6th Cir. 1992); see also Ford Motor Co.,

 2006 WL 891151, at *14 (“The court may choose to consider only those factors

 that are relevant to the settlement at hand and may weigh particular factors

 according to the demands of the case.”).

       Here, the Settlement Agreement is the byproduct of serious, informed, and

 non-collusive negotiations between the parties. Beginning in May 2018, the

 parties engaged in multiple months of settlement negotiations overseen by two

 respected judicial officers in this District. Counsel met with Magistrate Judge

 Grand and/or Judge Edmunds for at least seven formal settlement conferences, and

 met independently outside those conferences, to forge the present agreement.



                                            4
Case 4:15-cv-11609-LVP-DRG ECF No. 224 filed 05/11/20         PageID.7039     Page 5 of 9




       The Settlement Agreement does not favor any one party but represents a

 compromise among them all. The amount the Fund will recover under the

 Settlement Agreement reflects forty percent (40%) of what it hoped to recover if

 the 2015 matter proceeded to trial. This is substantial, particularly when

 considering the significant attorneys’ fees that would have been expended if a trial

 was necessary. Moreover, despite the fact that the 2015 litigation is approaching

 its fifth anniversary, the parties had significant additional discovery to complete

 and additional motions to file, which would have further reduced any recovery at

 trial and possibly required further litigation funding by Local 324.

       There also is uncertainty as to whether Local 324 or the Fund would prevail

 at trial. Moreover, a judgment could result in additional lengthy disputes regarding

 enforceability, collectability, and insurance coverage. If Mr. Hamilton prevailed,

 he, and possibly the insurance carriers, could seek reimbursement of defense costs

 under the indemnification agreements with Local 324 and the Fund.

       Mr. Arini raises several objections to the Settlement Agreement. He

 contends that the amount to be recouped by the Fund is insufficient, that Local 324

 should receive reimbursement for the $820,000 it contributed to fund the 2015

 litigation, and that Local 324 lacked the authority to release its members’ rights to

 sue Mr. Hamilton and Mr. Rough. Mr. Arini further argues that by releasing

 members’ rights, the Settlement Agreement violates the Labor Management

                                           5
Case 4:15-cv-11609-LVP-DRG ECF No. 224 filed 05/11/20          PageID.7040     Page 6 of 9




 Reporting and Disclosure Act of 1959 (“Landrum-Griffin Act”), 29 U.S.C. §§ 401-

 531. The Court appreciates Mr. Arini’s objections. Nevertheless, they do not

 convince the Court that it should refrain from approving the Settlement

 Agreement.

       As one of the attorneys pointed out at the motion hearing, the sign of a good

 compromise is that neither side is fully satisfied. Undoubtedly it would be optimal

 for the Fund and its participant and beneficiaries if all of the costs that had been

 advanced to Mr. Hamilton and others were recovered. However, there was no

 guarantee that this would be the result if the Fund and Local 324 pursued this

 litigation to trial. Moreover, pursing this optimal relief would come at significant

 expense and risk.

       A percentage of the Local 324 membership may not be pension fund

 participants. Nevertheless, Local 324 had the authority to decide that this litigation

 was appropriate and in the best interests of its members and to forgo

 reimbursement of the amount it paid to support the litigation.

       Contrary to Mr. Arini’s assertions, Local 324 had the authority to bind its

 members to the Settlement Agreement provided the release of their statutorily

 protected rights is “clear and unmistakable” and the union did not act in bad faith

 or arbitrarily. See Dotson v. Arkema, Inc., 397 F. App’x 191, 194 (6th Cir. 2010);

 Int’l Longshore & Warehouse Union v. Columbia Grain, Inc., 714 F. App’x 660,

                                            6
Case 4:15-cv-11609-LVP-DRG ECF No. 224 filed 05/11/20         PageID.7041    Page 7 of 9




 662 (9th Cir. 2017) (citing Vaca v. Sipes, 386 U.S. 171, 177, 190-91; NLRB v.

 Allis-Chalmers Mfg. Co., 388 U.S. 175, 180 (1967)). Mr. Arini does not claim that

 the release is unclear or ambiguous and the Court finds no indication that Local

 324 is acting in bad faith or arbitrarily. Moreover, Mr. Arini’s claims, if any,

 would be barred by ERISA’s six-year statute of repose as Mr. Hamilton’s role as a

 fiduciary with respect to Local 324 and the Fund ended more than seven years ago.

 See Durand v. Hanover Ins. Grp. Inc., 806 F.3d 367, 376 (6th Cir. 2015) (citing 29

 U.S.C. § 1113 and explaining that “ERISA specifies a three- or six-year limitations

 period for claims of breach of fiduciary duty.”).

       Because Mr. Arini’s potential claims are time-barred, the Court does not

 believe the Settlement Agreement violates his rights under the Landrum-Griffin

 Act (hereafter also “Act”). In other words, the Landrum-Griffin Act does not

 protect a union member’s right to bring an untimely claim. Moreover, the Court

 concludes that the Act does not apply to the claims waived in the agreement.

       “ ‘The LMRDA was the product of congressional concern with widespread

 abuses of power by union leadership.’ ” Babler v. Futhey, 618 F.3d 514, 520 (6th

 Cir. 2010) (quoting Sheet Metal Workers’ Int’l Assoc. v. Lynn, 488 U.S. 347, 352

 (1989)) (internal quotation marks omitted). The Act contains a “Bill of Rights” for

 union members “ ‘designed to guarantee every union member equal voting rights,

 rights of free speech and assembly, and a right to sue.’ ” Id. (quoting United

                                           7
Case 4:15-cv-11609-LVP-DRG ECF No. 224 filed 05/11/20        PageID.7042      Page 8 of 9




 Steelworkers of Am. v. Sadlowski, 457 U.S. 102, 109 (1982)). “In providing these

 protections, ‘Congress sought to further the basic objective of the LMRDA:

 ensuring that unions are democratically governed and responsive to the will of

 their memberships.’ ” Id. (quoting Lynn, 488 U.S. at 352) (additional quotation

 marks, citation, and brackets omitted). The Supreme Court has held that union

 members cannot establish a violation of the statute where their claims are

 “inconsistent with the LMRDA’s ‘overriding objective’ of democratic union

 governance.” Lynn, 488 U.S. at 353 (quoting Finnegan, 456 U.S. at 441). The

 disputes here pertain to the ERISA rights of pension fund participants to sue for, or

 settle, breach of fiduciary claims thereunder. The claims waived by union

 members in the Settlement Agreement have nothing to do with democratic union

 governance.

       For these reasons, the objections Mr. Arini raises do not impact this Court’s

 conclusion that the Settlement Agreement is prudent, fair, and reasonable.

       Accordingly,

       IT IS ORDERED that the motion for approval of the Settlement Agreement

 is GRANTED.

       IT IS FURTHER ORDERED that the parties shall submit a proposed




                                           8
Case 4:15-cv-11609-LVP-DRG ECF No. 224 filed 05/11/20     PageID.7043   Page 9 of 9




 Judgment within fourteen (14) days of this Opinion and Order.

       IT IS SO ORDERED.
                                             s/ Linda V. Parker
                                             LINDA V. PARKER
                                             U.S. DISTRICT JUDGE

  Dated: May 11, 2020




                                        9
